Citation Nr: 0802338	
Decision Date: 01/22/08    Archive Date: 01/30/08

DOCKET NO.  06-07 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1942 to 
February 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 determination by the 
Department of Veterans Affairs Regional Office in Waco, 
Texas.  


FINDINGS OF FACT

1.  The veteran's bilateral hearing loss is not related to 
service. 

2.  The competent medical evidence, overall, shows no 
indication of tinnitus.


CONCLUSIONS OF LAW

1.  Service connection for bilateral hearing loss is not 
established.  38 U.S.C.A. 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2007).

2.  Service connection for tinnitus is not established.  38 
U.S.C.A §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In 
general, service connection requires (1) medical evidence of 
a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  In the absence of proof of a current 
disability, there can be no valid claim.  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).

A disease must be shown to be of a chronic nature in service, 
or if not chronic, then seen in service with continuity of 
symptomatology demonstrated after discharge from service.  38 
C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997).  Disorders diagnosed after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred 
in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 
1039, 1043 (Fed. Cir. 1994).

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  Where the determinative issue involves 
medical causation or a medical diagnosis, there must be 
competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status generally do not 
constitute competent medical evidence.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  However, lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, 
(e.g., a broken leg), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection".  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  In this regard, the Court 
of Appeals of Veterans' Claims (Court) recently emphasized 
that when a condition may be diagnosed by its unique and 
readily identifiable features, the presence of the disorder 
is not a determination "medical in nature" and is capable 
of lay observation.  In such cases, the Board is within its 
province to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  Competent medical evidence may also mean 
statements conveying sound medical principles found in 
medical treatises.  Competent medical evidence may also 
include statements contained in authoritative writings, such 
as medical and scientific articles and research reports or 
analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence 
means any evidence not requiring that the proponent have 
specialized education, training, or experience.  Lay evidence 
is competent if it is provided by a person who has knowledge 
of facts or circumstances and conveys matters that can be 
observed and described by a lay person.  38 C.F.R. 
§ 3.159(a)(2).

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies at 500, 
1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; 
when the auditory thresholds for at least three of the 
frequencies at 500, 1000, 2000, 3000, and 4000 Hertz are 
26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.  

The requirements for service connection for hearing loss as 
defined in 38 C.F.R. § 3.385 need not be shown by the results 
of audiometric testing during a claimant's period of active 
military service in order for service connection to be 
granted.  The United States Court of Appeals for Veterans 
Claims (Court) has held that 38 C.F.R. § 3.385 does not 
prevent a claimant from establishing service connection on 
the basis of post-service evidence of hearing loss related to 
service when there were no audiometric scores reported at 
separation from service.  Ledford v. Derwinski, 3 Vet. App. 
87, 89 (1992).  The Court has also held that the regulation 
does not necessarily preclude service connection for hearing 
loss that first met the regulation's requirements after 
service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  
Thus, a claimant who seeks to establish service connection 
for a current hearing disability must show, as is required in 
a claim for service connection for any disability, that a 
current hearing disability is the result of an injury or 
disease incurred in service, the determination of which 
depends on a review of all the evidence of record including 
that pertinent to service.  38 U.S.C.A. §§ 1110 and 1131; 
C.F.R. §§ 3.303 and 3.304; Hensley, 5 Vet. App. at 159-60.

The veteran stated in support of this claim that his hearing 
was damaged due to his time in service as a military pilot 
flying multi-engine aircraft along the "Hump routes" in the 
China/Burma/India theater during World War II.  The veteran 
contends that constant engine noises and high altitudes with 
no means of ear protection or conservation contributed to his 
current bilateral hearing loss.  The veteran has also stated 
that two years in infantry, prior to becoming a pilot, 
exposed him to small arms and mortar fire, which he contends 
also contributed to hearing loss.  After requesting the 
service medical records (SMRs) to support this claim, the RO 
received notification indicating that there are no SMRs 
available for this veteran. 

When SMRs are lost or missing, VA has a heightened obligation 
to satisfy the duty to assist.  Under such circumstances, the 
United States Court of Appeals for Veterans Claims (Court) 
has held that VA has a heightened duty "to consider the 
applicability of the benefit of the doubt rule, to assist the 
claimant in developing the claim, and to explain its decision 
when the veteran's medical records have been destroyed."  
Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) citing 
Russo v. Brown, 9 Vet. App. 46, 51 (1996).  See also Cuevas 
v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  

No presumption, either in favor of the claimant or against 
VA, arises when there are lost or missing service records.  
See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) 
(Court declined to apply an "adverse presumption " against 
VA where records had been lost or destroyed while in 
Government control because bad faith or negligent destruction 
of the documents had not been shown).  

The veteran submitted evidence of his various military orders 
and flight certifications.  The evidence supports his 
statements of time spent in the infantry and his time spent 
as a military pilot.  There is no evidence that the veteran 
engaged in combat while in the infantry.  The veteran does 
not have any of his SMRs in his possession to submit in 
support of this claim.

In this case, the Board concedes that the veteran was exposed 
to loud noise during his service in World War II.  According 
to the evidence submitted, however, the veteran first 
reported the onset of bilateral hearing loss in December 
2004, approximately 58 years after his separation from active 
duty.  This 58-year period between service and his first 
complaint of bilateral hearing loss provides highly probative 
evidence against the appellant's claim.  See Maxson v. Gober, 
230 F.3d 1330 (Fed. Cir. 2000) (ruling that a prolonged 
period without medical complaint can be considered, along 
with other factors, as evidence of whether an injury or a 
disease was incurred in service which resulted in any chronic 
or persistent disability).  

Simply stated, the Board finds that the post-service medical 
records, indicating a disorder that was medically indicated 
more than one-half century after service, provides evidence 
against this claim.         

The veteran received an audiological evaluation in December 
2004 as a part of his VA outpatient treatment.  The 
evaluation revealed mild to severe impaired hearing in both 
ears as measured by the VA standards stated above and 
explained in 38 C.F.R. § 3.385.  The veteran reported that he 
believed the hearing loss could be traced back to noise 
exposure in the military.  However, the examining audiologist 
opined that the hearing loss was not a service connected 
disability.  This evaluation is found to be highly probative 
negative evidence against this claim.

The veteran submitted a statement from Dr. G.M., who reported 
that a review of the veteran's medical records led to her 
opinion that the hearing loss is at least as likely as not 
related to noise exposure while on active duty in the Army 
Air Corp.  Dr. G.M. did not date her statement or specify 
which medical records she reviewed.  It does not appear that 
Dr. G.M. examined the veteran before issuing her opinion.  An 
opinion that does not contain a rationale, i.e. the examiner 
merely states a conclusion but does not say why she reached 
this conclusion, lacks probative value.  See Prejean v. West, 
13 Vet. App. 444, 448-49 (2000).  Therefore, the Board cannot 
assign little evidentiary weight to Dr. G.M.'s opinion.

The veteran received two VA audiological evaluations pursuant 
to this claim.  The first, in October 2005, revealed mild 
sloping to severe sensorineural hearing loss bilaterally, 
with fair word recognition scores.  The VA examiner stated 
that the records do not provide sufficient information to 
identify the onset and etiology of the hearing loss.  The 
examiner noted that the first identification of hearing loss 
was apparently in 2004.  The examiner opined that the hearing 
loss is consistent with the veteran's age and does not 
necessarily have the configuration usually associated with 
noise exposure.  The examiner declined to give an opinion on 
the case without speculation given the available information.  
This audiological evaluation is found to provide limited 
evidence against this claim.

The second VA evaluation, in May 2006, was scheduled pursuant 
to the veteran's strong contention that his current hearing 
loss is causally related to service.  The evaluation again 
revealed mild to severe bilateral sensorineural loss.  In 
this evaluation, the veteran reported to the examiner that he 
began experiencing hearing loss in approximately 1960, years 
after service, and that it gradually worsened over the years.  
The veteran told the examiner that his mother and sister had 
both developed hearing loss at approximately 60 to 70 years 
of age.  The examiner stated that she could not determine 
without speculation whether the hearing loss began during 
military service, especially given the veteran's age and 
familial history of (apparently age-related) hearing loss.  

This audiological evaluation, particularly the veteran's 
statements that his hearing loss began approximately 14 years 
after service, is found to provide limited evidence against 
this claim.

Simply stated, the post-service medical record provides 
highly probative evidence against this claim.  The Board must 
find that the service and post-service medical record, 
indicating a disorder that began many years after service, 
outweigh the veteran's contention that he has hearing loss as 
the result of an incident in service many years ago. 

The Board finds that the preponderance of the evidence is 
against the veteran's claim of entitlement to service 
connection for bilateral hearing loss.  

The veteran also claims that his military experience in the 
infantry and as a pilot damaged his ears, causing tinnitus.  
Tinnitus is "a noise in the ear, such as ringing, buzzing, 
roaring, or clicking".  DORLAND'S ILLUSTRATED MEDICAL 
DICTIONARY (DORLAND'S) 1714 (28th ed. 1994).    

The veteran's claim application listed tinnitus as a 
disability for which he is seeking benefits.  However, there 
is no mention of tinnitus in any of the medical evidence 
submitted.  To the contrary, the veteran has stated to 
several examiners that he does not experience any symptoms of 
tinnitus.  In November 2004, while seeking hearing aids 
through outpatient treatment, the veteran reported no 
tinnitus symptoms.  During the December 2004 outpatient 
audiological evaluation, the veteran again reported no 
tinnitus.  

The veteran received two VA audiological evaluations pursuant 
to this claim.  In both evaluations, the veteran denied 
having any symptoms of tinnitus.  Therefore, neither examiner 
gave an opinion regarding the etiology or onset of the 
claimed disability.

The post-service medical record provides highly probative 
evidence against this claim.  No medical evidence indicates 
that the veteran has ever experienced any symptoms of 
tinnitus.  The Board finds that the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for tinnitus.  

Duty to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating 
claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claims; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claims in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on claims by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant in February 2005 that fully 
addressed all four notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claims and of the appellant's and VA's respective duties for 
obtaining evidence.  The appellant was also asked to submit 
evidence and/or information in his possession to the AOJ.  A 
post-adjudicatory RO letter in March 2006 notified him of the 
criteria for establishing an initial rating and effective 
date of award.  This notice defect was cured by 
readjudication of the claim in a June 2006 Supplemental 
Statement of the Case.  See Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006) (where notice was not provided prior to 
the AOJ's initial adjudication, this timing problem can be 
cured by the Board remanding for the issuance of a VCAA 
notice followed by readjudication of the claim by the AOJ); 
see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) 
(the issuance of a fully compliant VCAA notification followed 
by readjudication of the claim, such as an SOC or SSOC, is 
sufficient to cure a timing defect).  In any event, such 
error was harmless given that service connection is being 
denied, and hence no rating or effective date will be 
assigned with respect to this claimed condition.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA treatment 
records from November to December 2004.  The veteran was 
afforded two VA audiological evaluations, in October 2005 and 
May 2006.  Significantly, the veteran has not identified, and 
the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the veteran is required to fulfill 
VA's duty to assist the veteran in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.


____________________________________________
JOHN J. CROWLEY,
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


